Case 2:17-cv-13195-BAF-RSW ECF No. 39 filed 03/05/19      PageID.1126    Page 1 of 8



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

EQUAL EMPLOYMENT OPPORTUNITY              )
COMMISSION,                               )
                                          )
                   Plaintiff,             )      Case No. 2:17-cv-13195
                                          )      Hon. Bernard A. Friedman
v.                                        )      Magistrate: R. Steven Whalen
                                          )
G4S SECURE SOLUTIONS USA, INC.,           )
                                          )
                                          )
                   Defendant.             )
                                          )
                                          )
____________________________________________________________________________/
KENNETH L. BIRD                           KELLY EISENLOHR-MOUL
OMAR WEAVER (P58861)                      J. TRAVIS MIHELICK
NEDRA CAMPBELL (P58768)                   DINSMORE & SHOHL, LLP,
EQUAL EMPLOYMENT                          Counsel for Defendant
OPPORTUNITY COMMISSION                    1100 Peachtree St., N.E., Ste. 950
Counsel for Plaintiff                     Atlanta, Georgia 30309
477 Michigan Ave, Room 865                (470) 300-5337
Detroit, Michigan 48226                   kelly.eisenlohr-moul@dinsmore.com
(313) 226-3410 / 6584 fax
Nedra.campbell@eeoc.gov
____________________________________________________________________________/

                              CONSENT DECREE

      The Equal Employment Opportunity Commission (the “EEOC” or the

“Commission”) instituted this action against the Defendant, G4S Secure

Solutions USA, Inc. (the “G4S”) pursuant to Title I of the Americans with

Disabilities Act (ADA) of 1990 and Title I of the Civil Rights Act of 1991 alleging

unlawful employment practices and to provide relief to the Charging Party,

Christine Ross. The Commission and G4S agree that this action should be

resolved by entry of this Consent Decree.
Case 2:17-cv-13195-BAF-RSW ECF No. 39 filed 03/05/19     PageID.1127    Page 2 of 8



      This Consent Decree shall be a final and binding settlement in full

disposition of all claims raised in the complaint filed by the Commission in

Case No. 2:17-cv-13195. The parties are agreeing to entry of this Consent

Decree as a result of settlement negotiations. It is therefore the finding of this

Court, made on the pleadings and record as a whole, that: 1) the Court has

jurisdiction over the parties and subject of this action; 2) the purpose and

provisions of the ADA will be promoted and effectuated by entry of this Consent

Decree; and 3) this Consent Decree resolves all issues raised by the

Commission’s complaint in this case as provided below. It is hereby DECREED:

                              MONETARY RELIEF

      1.    G4S shall pay Christine Ross the total sum of $55,000 in

 compensatory damages. G4S shall issue a 1099-MISC to Ross in the ordinary

course of business. G4S will not withhold any amounts from this payment.

This payment shall be mailed to Christine Ross at the address provided by

counsel for the Commission. A copy of the check shall be mailed to Kenneth L.

Bird, c/o Nedra Campbell, Trial Attorney, EEOC, 477 Michigan Ave., Rm. 865,

Detroit, Michigan 48226 and shall also be sent via email to monitoring-eeoc-

indo@eeoc.gov.

                 NON-DISCRIMINATION AND RETALIATION

      2.    G4S and its officers, agents, employees, and successors shall not,

for the duration of this Decree, discriminate against any individual on the basis

of a disability, as defined by the ADA, by failing to make a reasonable

                                    Page 2 of 8
Case 2:17-cv-13195-BAF-RSW ECF No. 39 filed 03/05/19       PageID.1128    Page 3 of 8



accommodation to a disability.

      3.     G4S and its officers, agents, employees, and successors shall not,

 for the duration of this Decree, retaliate against any employee because s/he: (i)

opposes discriminatory practices made unlawful by the ADA; (ii) files a charge

of discrimination or assists or participates in the filing of such a charge; or (iii)

assists or participates in an investigation or proceeding brought under the

Federal laws prohibiting discrimination or retaliation.

                        NON-ADMISSION OF LIABILITY

      4.     G4S denies that it has engaged in any unlawful employment

practices with respect to Christine Ross and this Consent Decree does not

constitute an admission of liability by G4S of any violation of the ADA. The

parties agree that this action should be resolved without the expense, delay,

and burden of further litigation by entry of this Consent Decree (“Decree”).

                                    TRAINING

      5.     Within 90 days after the Consent Decree has been entered

by the Court, G4S shall provide mandatory training to all of its supervisors and

management personnel in the Detroit Metro Area that will focus on the

requirements of the Americans with Disabilities Act of 1990, as amended. The

training shall be interactive and in person.

      6.     The training will include information regarding the meaning of an

individual with a “disability” under the ADA, G4S’s duty to provide a

reasonable accommodation to qualified individuals with a disability, the duty to

                                     Page 3 of 8
Case 2:17-cv-13195-BAF-RSW ECF No. 39 filed 03/05/19    PageID.1129   Page 4 of 8



make an individualized assessment of any qualified individuals with a disability

in determining whether the employee can perform the essential functions of a

job with or without a reasonable accommodation, and the intersection of the

Family Medical Leave Act and the ADA. The training will also specifically

indicate that all employees, including those covered by a collective bargaining

agreement, are protected by the ADA. The training shall also discuss how G4S

may meet its obligations under the ADA while having employees who are also

covered by a collective bargaining agreement.

      7.    Within 60 days after the training program, G4S will provide the

Commission with a certification that all of its supervisors or management

employers in the Detroit Metro Area have been trained. This information shall

be provided to Kenneth L. Bird, Regional Attorney, c/o Nedra Campbell, Trial

Attorney, EEOC, 477 Michigan Avenue, Room 865, Detroit, Michigan 48226 via

regular mail and shall also be sent via email to monitoring-eeoc-indo@eeoc.gov.

                              NOTICE POSTING

      8.    G4S shall post the Notice attached as Attachment A in a

conspicuous place where employees’ notices are posted in the Farmington Hills

office of G4S. Written confirmation that the Notice has been posted shall be

mailed to Kenneth L. Bird, c/o Nedra Campbell, Trial Attorney, EEOC, 477

Michigan Avenue, Room 865, Detroit, Michigan 48226 and shall also be sent

via email to monitoring-eeoc-indo@eeoc.gov. This Notice shall be posted

throughout the term of this Consent Decree. Should the notice become defaced,

                                   Page 4 of 8
Case 2:17-cv-13195-BAF-RSW ECF No. 39 filed 03/05/19     PageID.1130    Page 5 of 8



marred or otherwise made unreadable, G4S will post a readable copy of the

Notice in the same manner as soon as practicable.

                                  REPORTING

      9.     G4S shall provide written verification within thirty days of entry of

the Consent Decree that it has posted the notice attached as Attachment A as

required in paragraph 7 above.

      10.    During the duration of this Consent Decree, G4S shall maintain a

record of each employee in the Detroit Metro area who has requested any type

of accommodation because of a medical condition. The record shall include

each employee’s name, address, telephone number, job title and work location.

This record shall also include how G4S resolved the employee’s request. Within

six months of entry of this Consent Decree, G4S shall provide the Commission

with a copy of this record. G4S shall continue to provide a copy of this record

on a semi-annual basis every six months for the duration of the Consent

Decree. If no employee has made a qualifying request for an accommodation

during any of the semi-annual reporting periods, G4S shall indicate this to the

Commission. This information shall be provided to Kenneth L. Bird, Regional

Attorney, c/o Nedra Campbell, Trial Attorney, EEOC, 477 Michigan Avenue,

Room 865, Detroit, Michigan 48226 via regular mail and shall also be sent via

email to monitoring-eeoc-indo@eeoc.gov.

                        DISPUTE RESOLUTION AND COMPLIANCE

       11.   The Court shall retain jurisdiction and will have all available

                                    Page 5 of 8
Case 2:17-cv-13195-BAF-RSW ECF No. 39 filed 03/05/19       PageID.1131    Page 6 of 8



equitable powers, including injunctive relief, to enforce this Consent Decree.

Upon motion of the Commission, the Court may schedule a hearing for the

purpose of considering allegations of non-compliance with this Consent Decree.

The parties shall engage in a good-faith effort to resolve any dispute as to

compliance prior to seeking review by the Court.

       12.   The Commission may review compliance with this Decree. As part

of such review, the Commission may examine G4S’s documents which are

pertinent to the Commission’s allegations of non-compliance. In the event the

Court determines that G4S has not complied, the Court may order appropriate

relief including an extension of the Decree for the time necessary to remedy

non-compliance, an award of attorney’s fees and costs, and an award of fines

for contempt of court.

                                    DURATION

      13.    This Consent Decree shall expire within 3 years without further

action by the Parties.

                                   MISCELLANEOUS

      14.    Except as otherwise provided, each party shall bear its costs and

attorney’s fees incurred as a result of this action through the filing of this

Consent Decree.

      15.    If any provision of this Consent Decree is found to be

unenforceable by a Court, only the specific provision in question shall be

affected and the other enforceable provisions shall remain in full force.

                                     Page 6 of 8
Case 2:17-cv-13195-BAF-RSW ECF No. 39 filed 03/05/19       PageID.1132     Page 7 of 8



        16.   G4S will not condition the receipt of individual relief on

Ross’s agreement to waive her statutory right to file a charge with any federal

or state anti-discrimination agency.

        17.   The terms of this Consent Decree are and shall be binding upon

 the present and future owners, officers, directors, employees, creditors,

 agents, trustees, administrators, successors, representatives, and assigns of

 G4S.

        18.   Any modifications to this Consent Decree must be approved by the

Court.

        19.   The Court shall retain jurisdiction of this case through the term of

the Consent Decree.


EQUAL EMPLOYMENT                               G4S SECURE
OPPORTUNITY COMMISSION                         SOLUTIONS, USA, INC.


/s/ Nedra Campbell                             /s/ Kelly Eisenlohr-Moul
NEDRA CAMPBELL (P58768)                        KELLY EISENLOHR-MOUL
Trial Attorney                                 J. TRAVIS MIHELICK
DETROIT FIELD OFFICE                           DINSMORE & SHOHL, LLP
Patrick V. McNamara Federal Bldg.              1100 Peachtree St., N.E. Ste. 950
477 Michigan Ave, Room 865                     Atlanta, Georgia 30309
Detroit, Michigan 48226                        (470) 300-5337
(313) 226-3410                                 kelly.moul@dinsmore.com
Nedra.Campbell@eeoc.gov                        Dated: March 5, 2019
Dated: March 5, 2019

                               IT IS SO ORDERED:

                                       s/Bernard A. Friedman
Dated: March 5, 2019                   BERNARD A. FRIEDMAN
       Detroit, Michigan               SENIOR UNITED STATES DISTRICT JUDGE

                                      Page 7 of 8
Case 2:17-cv-13195-BAF-RSW ECF No. 39 filed 03/05/19          PageID.1133     Page 8 of 8



ATTACHMENT A
                    NOTICE TO ALL EMPLOYEES
      The following notice is being posted pursuant to the terms of a
Consent Decree reached between the parties in EEOC v. G4S
Secure Solutions, USA, Inc. filed in the United States District Court
for the Eastern District of Michigan, Civil Action No. 2:17-cv-13195.

      Pursuant to the Americans with Disabilities Act, it is unlawful
for an employer to discriminate against an employee in connection
with job application procedures, hiring, firing, advancement,
compensation, job training, and other terms, conditions, and
privileges of employment because the employee is disabled, is
regarded as being disabled, or has a record of disability.

     Under the Americans with Disabilities Act, an employee may
be entitled to medical leave as a reasonable accommodation for a
disability. An employee who has been provided with medical leave
may be entitled to additional medical leave as a reasonable
accommodation under the Americans with Disabilities Act.

      Any employee who believes that s/he has been wrongfully
denied a reasonable accommodation, including additional medical
leave, should contact the EEOC. In addition, any employee who
believes that s/he has suffered discrimination on the basis of race,
color, religion, sex, pregnancy, national origin, age, disability, or
genetic information, or has been retaliated against because s/he
has engaged in activity protected by these laws has the right to
contact the EEOC directly at 1-800-669-4000. In compliance with
federal law, G4S Secure Solutions will not retaliate against an
employee who makes an internal complaint of discrimination or
who contacts the EEOC or its state counterpart, the Michigan
Department of Civil Rights.

      G4S SECURE SOLUTIONS (USA), INC.

      By:_____________________________________ Date ______________
     This Notice shall remain posted for the term of three years, until March 2022.

                                      Page 8 of 8
